Title: From Benjamin Franklin to Jonathan Shipley, 7 July 1775
From: Franklin, Benjamin
To: Shipley, Jonathan


Philada July 7. 1775
I received with great Pleasure my dear Friends very kind Letter of April 19, as it informed me of his Welfare, and that of the amiable Family in Jermyn Street. I am much obliged by the Information of what pass’d in Parliament after my departure; in return I will endeavor to give you a short Sketch of the State of Affairs here.
I found at my arrival all America from one End of the 12 united Provinces to the other, busily employed in learning the Use of Arms. The Attack upon the Country People near Boston by the Army had rous’d every Body, and exasperated the whole Continent; The Tradesmen of this City, were in the Field twice a day, at 5 in the Morning, and Six in the Afternoon, disciplining with the utmost Diligence, all being Volunteers. We have now three Battalions, a Troop of Light Horse, and a Company of Artillery, who have made surprizing Progress. The same Spirit appears every where and the Unanimity is amazing.
The day after my Arrival, I was unanimously chosen by our Assembly, then sitting, an additional Delegate to the Congress, which met the next Week. The numerous Visits of old Friends, and the publick Business has since devoured all my time: for We meet at nine in the Morning, and often sit ’till four. I am also upon a Committee of Safety appointed by the Assembly, which meets at Six, and sits ’till near nine. The Members attend closely without being bribed to it, by either Salary, Place or Pension, or the hopes of any; which I mention for your Reflection on the difference, between a new virtuous People, who have publick Spirit, and an old corrupt one, who have not so much as an Idea that such a thing exists in Nature. There has not been a dissenting Voice among us in any Resolution for Defence, and our Army which is already formed, will soon consist of above 20,000 Men.
You will have heard before this reaches you of the Defeat the Ministerial Troops met with in their first Sortie; the several small Advantages we have since had of them, and the more considerable Affair of the 17th. when after two severe Repulses, they carry’d the unfinished Trenches of the Post we had just taken on a Hill near Charlestown. They suffered greatly however, and I believe are convinc’d by this time, that they have Men to deal with, tho’ unexperienced, and not yet well arm’d. In their way to this Action, without the least Necessity, they barbarously plundered and burnt a fine, undefended Town, opposite to Boston, called Charlestown, consisting of about 400 Houses, many of them elegantly built; some sick, aged and decrepit poor Persons, who could not be carried off in time perish’d in the Flames. In all our Wars, from our first settlement in America, to the present time, we never received so much damage from the Indian Savages, as in this one day from these. Perhaps Ministers may think this a Means of disposing us to Reconciliation. I feel and see every where the Reverse. Most of the little Property I have, consists of Houses in the Seaport Towns, which I suppose may all soon be destroyed in the same way, and yet I think I am not half so reconcileable now, as I was a Month ago.
The Congress will send one more Petition to the King, which I suppose will be treated as the former was, and therefore will probably be the last; for tho’ this may afford Britain one chance more of recovering our Affections and retaining the Connection, I think she has neither Temper nor Wisdom enough to seize the Golden Opportunity. When I look forward to the Consequences, I see an End to all Commerce between us: on our Sea Coasts She may hold some fortified Places as the Spaniards do on the Coast of Africa, but can penetrate as little into the Country. A very numerous Fleet extending 1500 Miles at an immense Expense may prevent other Nations trading with us: but as we have or may have within ourselves every thing necessary to the Comfort of Life, and generally import only Luxuries and Superfluities, her preventing our doing that, will in some Respects contribute to our Prosperity. By the present Stoppage of our Trade we save between four and five Millions per Annum which will do something towards the Expence of the War. What she will get by it, I must leave to be computed by her own political Arithmeticians. These are some of my present Ideas which I throw out to you in the Freedom of Friendship. Perhaps I am too sanguine in my opinion of our Abilities for the Defence of our Country after we shall have given up our Seaports to Destruction: but a little time will shew.
General Gage we understand enter’d into a Treaty with the Inhabitants of Boston, whom he had confin’d by his Works, in which Treaty it was agreed that if they delivered their Arms to the Select Men, their own Magistrates, they were to be permitted to go out with their Effects. As soon as they had so delivered their Arms, he seiz’d them, and then cavil’d about the meaning of the word Effects which he said was only wearing Apparel and Household Furniture, and not Merchandize or Shop Goods which he therefore detains: And the continual Injuries and Insults they met with from the Soldiery, made them glad to get out by relinquishing all that kind of Property. How much those People have suffered, and are now suffering rather than submit to what they think unconstitutional Acts of Parliament is really amazing. Two or three Letters I send you inclosed may give you some, tho’ a faint Idea of it. Gage’s Perfidy has now made him universally detested. When I consider that all this Mischief is done my Country, by Englishmen and Protestant Christians, of a Nation among whom I have so many personal Friends, I am ashamed to feel any Consolation in a prospect of Revenge; I chuse to draw it rather from a Confidence that we shall sooner or later obtain Reparation; I have proposed therefore to our People that they keep just Accounts and never resume the Commerce or the Union, ’till Satisfaction is made. If it is refused for 20 Years, I think we shall then be able to take it with Interest.
Your excellent Advice was, that if we must have a War, let it be carried on as between Nations who had once been Friends, and wish to be so again. In this ministerial War against us, all Europe is conjur’d not to sell us Arms or Amunition, that we may be found defenceless, and more easily murdered. The humane Sir W: Draper, who had been hospitably entertain’d in every one of our Colonies, proposes, in his Papers call’d the Traveller to excite the Domestic Slaves, you have sold us, to cut their Master’s Throats. Dr. Johnson a Court Pensioner, in his Taxation no Tyranny adopts and recommends that Measure, together with another of hiring the Indian savages to assassinate our Planters in the Back-Settlements. They are the poorest and most innocent of all People; and the Indian manner is to murder and scalp Men Women and Children. His Book I heard applauded by Lord Sandwich in Parliament, and all the ministerial People recommended it. Lord Dunmore and Governor Martin, have already, we are told, taken some Steps towards carrying one part of the Project into Execution, by exciting an Insurrection among the Blacks. And Governor Carleton, we have certain Accounts, has been very industrious in engaging the Indians to begin their horrid Work. This is making War like Nations who never had been Friends, and never wish to be such while the World stands. You see I am warm: and if a Temper naturally cool and phlegmatic can, in old age, which often cools the warmest, be thus heated, you will judge by that of the general Temper here, which is now little short of Madness. We have however as yet ask’d no foreign Power to assist us, nor made any Offer of our Commerce to other Nations for their Friendship. What another year’s Persecution may drive us to, is yet uncertain. I drop this disagreeable Subject; and will take up one, that I know must afford you and the good Family, as my Friends, some Pleasure. It is the State of my own Family, which I found in good Health; my Children affectionately dutifull and attentive to every thing that can be agreeable to me; with three very promising Grandsons, in whom I take great Delight. So that were it not for our publick Troubles, and the being absent from so many that I love in England, my present Felicity would be as perfect, as in this World one could well expect it. I enjoy however, what there is of it while it lasts, mindfull at the same time that its Continuance is like other earthly Goods, uncertain. Adieu my dear Friend, and believe me ever, with sincere and great Esteem Yours most Affectionately
  B Franklin

  My respectfull Compliments to Mrs. Shipley. 
Your Health on this side the Water is every where drank by the Name of THE Bishop.
I send for your Amusement a Parcel of our Newspapers. When you have perused them, please to give them to Mr. Hartley of Golden Square.

 
Addressed: Lord Bishop of St. Asaph / [deleted: Jermyn Street / London / In another hand:] at Twyford / near / Winchester
